
	

113 S2238 IS: Crimea Annexation Non-recognition Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2238
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Coats (for himself, Mr. Cornyn, Mr. Graham, Mr. Kirk, Mr. McConnell, Mr. Blunt, Mr. Wicker, Mr. Hatch, Mr. Risch, Mr. Rubio, Mr. Enzi, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To ensure that the United States Government in no way recognizes Russia's annexation of Crimea.
	
	
		1.Short title
			This Act may be cited as the
		  Crimea Annexation Non-recognition Act of 2014.
		2.United States policy against recognition of annexation(a)Statement of policyIt is the policy of the United States Government not to recognize the de jure or de facto
			 sovereignty of the Russian Federation over  Crimea, its airspace, or its
			 territorial waters.(b)ProhibitionNo Federal department or agency may  take any action that recognizes or implies recognition of
			 sovereignty of the Russian Federation over  Crimea, its airspace, or its
			 territorial waters.3.Prohibition against documents portraying Crimea as part of Russian FederationThe Government Printing Office may not print any map, document, record, or other paper of the
			 United States	 portraying or otherwise indicating Crimea as part of the
			 territory of the Russian Federation.
		4.Prohibition on facilitating certain investments in CrimeaNo Federal department or agency may  take any action to facilitate, finance, or guarantee any
			 investment in Crimea that involves any official or entity of the
			 Government of the Russian Federation or any business, bank, or other
			 financial entity whose headquarters or principal place of business is
			 located in the Russian Federation.5.Opposition to international financial institution loans with Russian involvementThe Secretary of the Treasury shall direct the United States representatives to the International
			 Monetary Fund, the World Bank Group, and each other international
			 financial institution described in section 1701(c)(2) of the International
			 Financial Institutions Act (22 U.S.C. 262r) to oppose any loan, loan
			 guarantee, or transfer of funds to Crimea related to activity involving—(1)any
			 official or entity of the Government of the Russian Federation; or(2)any
			 financial institution or other entity whose headquarters or principal
			 place of business is located in the Russian Federation.6.Department of Justice affirmation of non-recognition of annexationIn any matter before any United States court, upon request of the court or any party to the matter,
			 the Department of Justice shall affirm the United States policy of not
			 recognizing the de jure or de facto
			 sovereignty of the Russian Federation over  Crimea, its airspace, or its
			 territorial waters.7.Denial of entry to United States ports of vessels from Crimea with Russian cargoA vessel that is documented under the laws of a foreign country may not enter a port of the United
			 States if—(1)the vessel is arriving from a port in Crimea; and(2)the vessel is transporting goods for which export documents are issued or approved by the customs
			 authorities of the Russian Federation.8.Non-recognition of Russian sovereignty over Crimean territory, airspace, or territorial waters(a)United States Armed ForcesThe Secretary of Defense may not take any action, including any movement of aircraft or vessels,
			 that implies recognition of the sovereignty of the Russian Federation over
			  Crimea, its airspace, or its
			 territorial waters.(b)United States flagged vesselsNo vessel that is issued a certificate of documentation under chapter 121 of title 46, United
			 States Code, may take any action that implies recognition of the
			 sovereignty of the Russian Federation over  Crimea or its
			 territorial waters.(c)United States aircraftNo aircraft operated by an air carrier that holds an air carrier certificate issued under chapter
			 411 of title 49, United States Code, may take any action that implies
			 recognition of the sovereignty of the Russian Federation over Crimea or
			 its airspace.9.Prohibition on certain assistance to countries that recognize Russian sovereignty over CrimeaNo amounts may be obligated or expended to provide Economic Support Fund assistance, development
			 assistance, or security assistance to the government of any country that
			 the Secretary of State determines has, after the date of the enactment of
			 this Act, recognized the sovereignty of the Russian Federation over 
			 Crimea, its airspace, or its
			 territorial waters.
